

117 HR 1232 IH: Diplomatic Personnel Modernization Act
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1232IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Green of Tennessee introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require a five-year staffing plan for the Department of State, and for other purposes.1.Short titleThis Act may be cited as the Diplomatic Personnel Modernization Act.2.Five-year staffing plan for the department of state(a)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a comprehensive 5-year strategic staffing plan for the Department of State that is aligned with and furthers the objectives of the National Security Strategy of the United States of America issued in December 2017, or any subsequent strategy issued not later than 18 months after such date of enactment, which shall include the following:(1)A dataset displaying comprehensive workforce data, including all shortages in bureaus described in GAO report GAO–19–220, for all current and planned employees of the Department of State, disaggregated by—(A)Foreign Service officer and Foreign Service specialist rank;(B)civil service job skill code, grade level, and bureau of assignment;(C)contracted employees, including the equivalent job skill code and bureau of assignment; and(D)employees hired under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations, including the equivalent grade and job skill code and bureau of assignment of such employee.(2)Recommendations on the number of Foreign Service officers disaggregated by service cone that should be posted at each United States diplomatic post and in the District of Columbia, with a detailed basis for such recommendations.(3)Recommendations on the number of civil service officers that should be employed by the Department, with a detailed basis for such recommendations.(b)MaintenanceThe dataset required under subsection (a)(1) shall be maintained and updated on a regular basis.(c)ConsultationThe Secretary of State shall lead the development of the plan required under subsection (a), but may consult or partner with private sector entities with expertise in labor economics, management, or human resources, as well as organizations familiar with the demands and needs of the Department of State’s workforce.(d)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report regarding root causes of Foreign Service and civil service shortages, the effect of such shortages on national security objectives, and the Department of State’s plan to implement recommendations described in GAO–19–10 220.